Exhibit 10.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Amended and Restated Executive
Employment Agreement effective August 13, 2014 (the “Employment Agreement”), by
and between Independence Contract Drilling, Inc., a Delaware corporation (“ICD”)
and Byron A. Dunn (“Executive”) is effective as of February 11, 2016.

WHEREAS, the Company and Executive desire to amend certain provisions of the
Employment Agreement relating to the level of benefits paid to Executive in the
event of termination of Executive’s employment without Cause or for Good Reason
in contemplation of a Change of Control;

NOW THEREFORE, In consideration of the mutual terms and agreement set forth
herein, the parties hereto agree as follows:

 

  1. Defined Terms. Capitalized terms not otherwise defined herein shall have
the meaning assigned thereto in the Employment Agreement;

 

  2. Amendment. As of the date of this Amendment, Section 6(b)(vi) of the
Employment Agreement is hereby amended and restated in its entirety as follows:

“(vi) “Severance Multiple,” for purposes of calculating the Other Benefits due
under this Section 6(b), shall be two (2) times, and for purposes of calculating
the Other Benefits due under Section 6(c) shall be 2.99 times. In addition,
target Annual Bonus for purpose of calculating the Other Benefits due under
Section 6(c) shall mean the target Annual Bonus for the fiscal year in which
termination of employment occurred.”

All other provisions of the Employment Agreement shall remain unchanged, except
as amended hereby, and all future references to the Employment Agreement, shall
refer to the Employment Agreement, as amended by this Amendment.

Dated Effective: February 11, 2016

 

INDEPENDENCE CONTRACT DRILLING, INC. By /s/ Philip A. Choyce Name: Philip A.
Choyce Title: SVP &CFO EXECUTIVE /s/ Byron A. Dunn Byron A. Dunn